Smith, C. J.,
delivered the opinion of the court.
This cause was submitted to the judge below without a jury, upon an agreed statement of • facts, who, after finding that the evidence “did not show the offense charged in the affidavit,” discharged appellant.
This record does not present a question of law within the meaning of paragraph 2, section 40, Code 1906, and the right of the city to appeal is governed by State v. Willingham, 86 Miss. 203, 38 So. 334, and State v. Brooks, 102 Miss. 661, 59 So. 860, from which it follows that the appeal must be, and is, dismissed.

Dismissed.